DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of compound 3 (NQZ-007) identified structurally as
    PNG
    media_image1.png
    157
    158
    media_image1.png
    Greyscale
in the reply filed on 11/22/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden in conducting a search encompassing the full scope of applicant’s pending claims since all of the compounds of formula I share a structure.  This is not found persuasive because the compound of formula I is so broad and encompasses tens of thousands of compounds that a complete search would be extremely large and undue. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 7, 8, 11, 12, 17, 18, and 32-35 read on the elected invention. 
Claims 13-14 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 8, 11, 12, 17, 18, and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is drawn to various compounds of formula I where the definition for various R-groups is confusing. R2 and R3 are defined as optionally being “Obiotin” or “Oac”. The examiner believes this are O-Biotin and OAc (acetoxy). The definitions for R4/R5 and R6/R7 also contain “Obiotin” and should be corrected.
	R13 is indefinite as the claim says R13 is optionally “O-CH3 or Ome” which would both appear to embrace the same O-CH3 group. Removing “Ome” would be favorably considered. 
	Claim 7 is indefinite for the same reasons as above.
	Claim 34 is indefinite wherein the claim depends on cancelled claim 1. The examiner believes applicants intended the claim to depend on claim 4 and is being interpreted this way.
All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d  1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 7, and 8 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Zyk et al. (Biochemistry, 1970, 9(3), 677-83).
Zyk et al. disclose the compound 9-D-xyloseadenine which is seen to be represented structurally as: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
which is identical to the compound elected by applicants:

    PNG
    media_image1.png
    157
    158
    media_image1.png
    Greyscale
 - See Table 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623